DETAILED ACTION
This communication is responsive to the amendment filed February 04, 2021. Applicant has amended claims 1-10, 12 and added claim 13 as new.  THIS ACTION IS MADE FINAL. Claims 2-10 and 13 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 11 and 12 are in independent form.

Response to Arguments
Applicant’s arguments filed February 04, 2021 have been fully considered but they are not persuasive.  Applicant cited Fig. 14 as the support for claim 2 which depends from claim 1, however, paragraphs in the specification that describe Fig. 14, which is illustrated by Fig. 15 contain conflicting descriptions as explained in the rejections (see 112 rejections for detail explanation), and also Fig. 15 is directed to selected point of the waveform displayed at a third waveform display area (e.g. the waveform display areas 103), while claims 1-2 are directed to selected point of the waveform displayed at a first waveform display area (the waveform display areas 101).  Furthermore, Fig. 14 keeps referencing an unknown reference number “150a” that is not recited anywhere in any of the paragraphs [0109]-[0121] of the published specification that describe Fig. 14 and Fig. 15 and claim 2 does not match up the descriptions and Figs 14-15 in the specification, which are explained in detail in the 112 rejection section so will not be repeated here.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification and also the inconsistency that were found and were explained in the 112 rejections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Since applicant explicitly cited Fig. 14 as the support for claim 2, however, as explained in the 112 rejection section, Fig. 14 does not match up with the descriptions in paragraphs [0109]-[0121] of the published specification that describe Fig. 14, and it also does not match up claim 2 (the detail explanation can be found in 112 rejection section so will not be repeated here). Therefore, the features in claim 2 must be shown in Fig. 14 and also matching the descriptions in paragraphs [0109]-[0121] of the published specification that describe Fig. 14, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 11-12 are allowed.  Regarding independent claim 1, the prior arts found do not teach the limitation “.....wherein once input data indicating selection of a first point of the waveform displayed in the first waveform display area is accepted, the circuitry is further configured to display the distribution display area based on the input data when the distribution display area is hidden from view, update the distribution indicated in the distribution display area before the input data is accepted to a distribution based on the input data, and display the updated distribution when the distribution display area is being displayed” in combination with all other claim limitations.  Independent claims 11 and 12 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, Krishna et al. (US PGPub No. 2015/0227702) (hereinafter Krishna) is the closest prior art found that teaches a FFT power spectrum window 160 may display the frequency distribution of waves in a signal for selected channels, however, Krishna does not discuss the window 160 being hidden and displayed based on the selected channel nor update the distribution to a distribution based on the input data prior the input data is accepted.

Claim Objections
Claim 5 is objected to because of the following informalities:  Regarding claim 5, the limitation “the first waveform area” appears to be missing the word “display” between “waveform” and “area”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 5, the limitation “....in the first waveform area, an annotation...being displayed...” is not supported by the specification. According to Fig. 5 annotation 110a-1, annotation 110a-2, and Fig. 7 annotation 110a-7, 110a-8 are all displayed in time-indicating area 110 NOT “first waveform area”.  Regarding claim 10, the limitation “...display, in the first waveform area, an annotation...” is not supported for the same reason as explained in claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claim 2 overall is unclear, the limitation “...the distribution display area includes a first distribution display area and a second distribution display area.... once the input data indicating selection of the first point of the waveform displayed in the first waveform display area is accepted, the circuitry is further configured to when the first distribution display area is hidden from view, display the second distribution display area based on the input data and maintain the first distribution display area hidden from view, and when the first distribution display area is being displayed, cause the second distribution display area to be hidden from view...” does not make sense in view of the parent claim 1 and what is disclosed in the specification.  First, it is claiming that “the distribution display area includes a first distribution display area and a second distribution display area”, which means the first distribution display area and the second distribution display area are both located in this one “distribution display area”, however, the specification and the figures provided shown otherwise of such claim.  For example, according to published specification paragraph [0078] explicitly stated “....an isomagnetic-field chart 150 (an example of a first distribution display area)...”, which is illustrated in FIG. 7 showing the isomagnetic-field chart 150 (first distribution display area) is included in the "display area 204B", therefore, it appears that "display area 204B" is “the distribution display area”. Since the specification does not provided a reference number for “the distribution display area, therefore, based on the figures and descriptions provided with respect to the isomagnetic-field chart 150 (a first distribution display area), it is assumed that "display area 204B" is the “the distribution display area”.   However, paragraph [0114] then explicitly states that “...an isomagnetic-field chart 150a-7 (i.e., an example of the second distribution display area), which is different from the isomagnetic-field chart 150 in the display area 204B...”, which is illustrated in FIG. 15 showing the isomagnetic-field chart 150a-7 (the second distribution display area) is NOT 
Claim 3 is indefinite due to claim 2 as explained above.  Additionally, according to applicant’s arguments/remarks dated 02/04/2021 citing Figure 14 as the support for claim 2, of which is claim 3 depended from.  However, paragraphs [0109]-[0121] of the published specification that describe Fig. 14, which is illustrated by Fig. 15 also do not match up with what claim 3 is claiming.  Claim 3 is claiming that a second waveform display area is displayed when the second distribution display area is displayed as if it is the displaying of the second distribution display area (isomagnetic-field chart 150a-7) causes the display of a second waveform display area.  However, not only in Fig. 15, as a matter of fact, all other figure drawings prior displaying the second distribution display area (isomagnetic-field chart 150a-7) all display waveform display areas 101 to 103.  Since there are three waveform display areas, namely waveform display area 101, waveform display area 102, and waveform display area 103, even assuming waveform display area 102 is the second waveform display area, still does not match up with what claim 3 is claiming since waveform display area 102 was already displayed even prior the displaying of the second distribution display area (isomagnetic-field chart 150a-7), which also can be seen in Figs. 7 where it displays the first distribution display area (isomagnetic-field chart 150).  Furthermore, the 
Claim 4 is indefinite due to claim 2 as explained above and also due to conflicting descriptions in the specification.  For example, according to paragraph [0117] of the published specification describing Fig. 15, explicitly stated “...An isomagnetic-field chart 150a-7 is displayed over the waveforms near....the selected mark 103a-7...”, which is actually the waveform display area 103, assuming mark 103a-7 is the selected “first point”, however, this description does not match up Fig. 15, of which actually showing the isomagnetic-field chart 150a-7 (i.e. the second distribution display area) is displayed over the waveform display area 101.  It can be seen in Fig. 15 that the selected mark 103a-7 is in the waveform display area 103, and the second distribution display area (isomagnetic-field chart 150a-7) is nowhere near the selected mark 103a-7, even assuming that the selected mark 103a-7 is the selected first point.  Therefore, claim 4 not only does not match up the descriptions in the specification and the drawing but also the descriptions and drawing don’t 
Claim 5 overall does not make sense in view of claims 1-2 and also does not logically connect to claims 1-2.  See above explanations with respect to the distribution display area, the first distribution display area, and the second distribution display area.  Also claim 5 is contradicting claim 2 when claiming “...when the distribution display area is hidden...display the second distribution display area...and displays the first distribution display area...”  Furthermore, according to Fig. 8, the magnified display area 200 is actually displayed in “area 206B”, which is NOT the first distribution display area (the isomagnetic-field chart 150) that was displayed in the distribution display area (display area 204B).  Also, claim 1 already recites “...input data indicating selection of a first point of the waveform displayed in the first waveform display area...”, therefore, how the same “input data” from claim 1 is also “first input data” or “second input data” in claim 5? and what is this “second input data” and how is it different from “first input data”?
Claim 6 overall does not make sense in view of claims 1-2 and also does not logically connect to claims 1-2.  See above explanations with respect to the distribution display area, the first distribution display area, the second distribution display area and claim 3 with respect to “a second waveform display area”.  Furthermore, the first point according to the parent claim 1 is from the first waveform display area, therefore, why would the magnified view of the waveform at the first point of the first waveform display area being displayed in a second waveform display area?  It does not really make sense and also does not match up any description in the specification or the figures.
Claim 7 again would not make sense in view of claims 1-3 as explained above, and also does not match up with any description or figure drawing in the specification.  Additionally, 
Claim 8 again would not make sense in view of claims 1-3 as explained above, and also claim 1 already recites “...input data indicating selection of a first point of the waveform displayed in the first waveform display area...”, therefore, how the same “input data” is “indicating another point”.  Furthermore, it is unclear what is being updated and displayed in the second distribution display area?  
Claim 9 again would not make sense in view of claims 1-3 as explained above, and also what causes the displaying an indicator when there is no selection of any point?  The limitation “...a second point of the waveform is displayed in the second waveform display area...” also does not make sense because according to the specification, user can select “a point on the waveform”, which mean a selection point, it does not mean “a point” is displayed on the waveform, there is no displaying of “a point” on the waveform.  The selected point is indicated by a mark, for example “103a-7” in Fig. 15.  Also, it is unclear what causes the indicator to shift in a time-axial direction of the waveform since there is no any selection, no dragging, no any kind of trigger to shift the indicator.  Furthermore, it is unclear which “waveform” is “a time-axial direction” referencing because there are “the waveform displayed in the first waveform display area” and “the waveform displayed in the second waveform display area”. 
Claim 10 overall is unclear.  First, the annotation is not displayed in any of the waveform display area as explained above (see 112(a)), and the annotation is not used for indicating a point of the waveform being displayed (see above explanation with respect to displaying a point of the waveform in claim 9).  According to the published specification, the term "annotation" means that related information is given to certain data as an annotation such as 
indicating the result of specification ([0059]).  Second, claim 10 appears to be an entirely different embodiment from claim 1 because claim 1 does not require the inclusion of the annotation to display the distribution display area and can just display the distribution display area once input data indicating selection of a first point of the waveform displayed in the first waveform display area is accepted, whereas claim 10 requires the annotation, therefore, does not logically connect to claim 1 because claim 1 already completed the displaying of the distribution display area based on the accepted selection of the first point of the waveform displayed in the first waveform display area.  Furthermore, not only claim 10 does not match up the Fig. 14 flowchart, the descriptions in paragraphs [0109]-[0121] of the published specification with respect to Figs 14-15 do not even mention the word “annotation”, which complicates the issue further and made difficult to ascertain the subject matter and the interpretation of the claims.  As can be seen in the flowchart of Fig. 14, there is no mentioning of a point selected includes an annotation, also it is unclear what it means by “Any Waveform Near Annotation Selected?” (S500) since there are three waveforms displayed at three waveform display areas as illustrated in Fig. 15, namely waveform display area 101, waveform display area 102 and waveform display area 103, and the only waveform that is near the annotation is waveform display area 101, however the selection of the first point, assuming to be the selected mark 103a-7 is actually at waveform display area 103, which is nowhere near the annotation.  Also, as explained above, Fig. 14 keeps referencing an unknown reference number “150a” that is not recited anywhere in any of the paragraphs [0109]-[0121] of the published specification that describe Fig. 14 and Fig. 15, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174